t c summary opinion united_states tax_court tyrone sharp and alvera sharp a k a alvera crockett petitioners v commissioner of internal revenue respondent docket no 18491-02s filed date tyrone sharp pro_se lorianne d masano for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the taxable years in issue rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioners’ federal income taxes an addition_to_tax and penalties as follows petitioner s year deficiency a a sec sec tyrone sharp alvera sharp tyrone alvera sharp dollar_figure big_number big_number --- --- dollar_figure dollar_figure dollar_figure dollar_figure after concessions the following issues remain for consideration whether social_security disability benefits received in by tyrone sharp petitioner are includable in his income for that year whether petitioner is entitled to an alimony deduction for for certain payments made during that year to or on behalf of his former spouse and whether petitioner is liable for a sec_6662 accuracy-related_penalty for some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in inverness florida petitioner and margaret sharp petitioner’s former spouse married in and divorced in they entered into a joint stipulation and settlement agreement settlement agreement with the circuit_court of the fifth judicial circuit in and for citrus county florida on date relevant for our purposes the settlement agreement contains the following provisions lump sum alimony having regard for their circumstances including but not limited to a the needs of the wife for support b the ability of the husband to pay this support the parties agree that in full and final settlement and satisfaction of any and all claims and rights of the wife for support maintenance the husband will pay to the wife as non- modifiable lump sum alimony the lump sum of dollar_figure payable in eleven monthly installments of dollar_figure per month until the sum is paid in full these lump sum alimony payments shall commence on date and continue on the 1st of each and every month thereafter until paid in full the husband further agrees that upon the refinancing of the marital residence he will make an additional lump sum alimony payment of dollar_figure to the wife health insurance the husband agrees to continue to pay the wife’s health insurance premium until date should the premium increase above the current rate of dollar_figure per month then the wife agrees to be responsible for the amount of such increase debts and obligations the husband further agrees to be responsible for the sba loan which is in the wife’s name until date the husband shall make all regular payments on the sba loan until date automobiles the parties agree that the wife shall retain the toyota camary the parties agree that the husband shall continue to make the monthly lease payments until and including august the wife shall be responsible for all other expenses in relation to such automobile and shall assume responsibility for any and all lease payments or fees commencing date in accordance with the settlement agreement during the last months of petitioner made the following payments directly to or on behalf of his former spouse dollar_figure per month as lump-sum alimony dollar_figure per month for her car lease dollar_figure per month for her sba loan and dollar_figure per month for her health insurance during petitioner received social_security disability benefits in the amount of dollar_figure although paid entirely during these benefits are attributable to and petitioner married alvera sharp mrs sharp in although married to mrs sharp as of the close of petitioner and his former spouse filed a joint federal_income_tax return they reported adjusted_gross_income of dollar_figure on that return the adjusted_gross_income reported on petitioner’s return does not take into account the social_security disability benefits he received that year in the notice_of_deficiency respondent changed petitioner’s filing_status for from married filing a joint_return to married filing a separate_return as a result respondent determined that percent of the social_security disability benefits dollar_figure received by petitioner during is includable in income for that year discussion1 a social_security_benefits sec_61 provides that except as otherwise provided by law gross_income includes all income from whatever source derived relevant for our purposes sec_86 provides that if the taxpayer’s modified adjusted gross income2 plus one-half of the social_security_benefits received by the taxpayer exceeds the adjusted_base_amount then gross_income includes the lesser_of the sum of a percent of such excess plus b the lesser_of i one-half of the social_security_benefits received during the year or ii one-half of the difference between the adjusted_base_amount and the base_amount of the taxpayer or percent of the social_security_benefits received during the taxable_year see sec_86 with respect to a married taxpayer who does not file a joint_return and who does not live apart from his spouse at all times during the taxable_year both because there are no disputes with respect to any factual issues in this case we need not consider the application of sec_7491 116_tc_438 in this case ignoring adjustments not relevant here petitioner’s modified_adjusted_gross_income equals his adjusted_gross_income see sec_86 prior to certain disability benefits were excludable from an employee’s gross_income under sec_105 however this section was repealed and since social_security disability benefits have been treated in the same manner as other social_security_benefits maki v commissioner tcmemo_1996_209 the base_amount and the adjusted_base_amount are zero sec_86 and c social_security_benefits are included in the recipient’s gross_income in the taxable_year in which the benefits are received sec_86 an election may be made by taxpayers who receive lump-sum payments of social_security_benefits during the taxable_year in which a portion of the benefits is attributable to previous taxable years sec_86 sec_86 provides that if the election is made the amount included in gross_income for the taxable_year of receipt must not exceed the sum of the increases in gross_income for those previous taxable years that would result from taking into account the portion of the benefits attributable to the previous taxable years accordingly if no election is made by the taxpayer under sec_86 lump-sum_distributions of social_security_benefits are includable in the taxpayer’s gross_income in the taxable_year the benefits are received petitioner did not make an election under sec_86 with respect to the lump-sum social_security disability benefits received in he concedes that his proper filing_status for the taxable_year is married_filing_separately furthermore he does not claim that he lived apart from mrs sharp after their marriage in and nothing in the record suggests that he did accordingly petitioner’s base_amount and adjusted_base_amount for purposes of the sec_86 calculation are zero see sec_86 and c taking into account petitioner’s filing_status his modified_adjusted_gross_income and the social_security_benefits he received that year percent of those benefits are includable in his income see sec_86 c respondent’s determination in this regard is therefore sustained b alimony deduction at trial petitioner claimed an alimony deduction for the lump-sum alimony payments made to his former spouse and the payments made on her behalf as required by the terms of the settlement agreement respondent contends that the payments made by petitioner pursuant to the terms of the settlement agreement are not alimony within the meaning of sec_71 and thus petitioner is not entitled to an alimony deduction under sec_215 petitioner erroneously filed a joint_return with his former spouse as filed it would have made little sense to claim an alimony deduction on that return the alimony deduction issue raised at trial was tried by express consent see rule b respondent now concedes that the payments made by petitioner for his former spouse’s health insurance premiums meet the definition of alimony under sec_71 and are deductible by petitioner under sec_215 sec_215 allows an individual a deduction for alimony paid during the taxable_year in general a payment constitutes alimony within the meaning of sec_215 if the payment is made in cash and meets the following four criteria such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under this section and not allowable as a deduction under sec_215 in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse sec_71 sec_215 respondent agrees that the payments made by petitioner under the terms of the settlement agreement satisfy the first three requirements of sec_71 the payments were made pursuant to a divorce decree the divorce decree did not designate the payments as ones that are excluded from treatment as alimony under sec_71 and sec_215 and petitioner and his former spouse were legally_separated and not members of the same household at the time the payments were made respondent contends that the payments made by petitioner under the terms of the separation agreement do not terminate in the event of his former spouse’s death in congress removed the requirement from sec_71 that a divorce or separation agreement specifically state that liability terminates upon the death of the payee spouse see tax_reform_act_of_1986 publaw_99_514 sec b 100_stat_2853 thus payments now qualify as alimony as long as termination would occur automatically under state law see human v commissioner tcmemo_1998_106 since the settlement agreement does not expressly address petitioner’s liability to make the payments in the event of his former spouse’s death we look to florida law to determine his liability in that regard 81_tc_614 affd per curiam without published opinion 829_f2d_39 6th cir florida law recognizes alimony as either periodic or lump sum fla stat ann sec dollar_figure west canakaris v canakaris so 2d fla lump sum alimony is a fixed and certain amount the right to which is vested in the recipient and which is not therefore subject_to increase reduction or termination in the event of any contingency specifically including those of death or remarriage boyd v boyd so 2d fla dist ct app see also canakaris v canakaris supra pincite although the award of lump sum alimony is not dependent upon a finding of a prior vested right there does arise upon the entry of a final judgment of a lump sum award a vested right which is neither terminable upon a spouse’s remarriage or death nor subject_to modification in the present case the settlement agreement required petitioner to pay his former spouse lump-sum alimony in eleven installments of dollar_figure the settlement agreement further provided that petitioner pay his former spouse’s automobile lease payments and sba loan payments until date the number of payments and the amount of each payment were fixed and certain thus the payments under the settlement agreement were not subject_to modification or termination in the event of any contingency since these payments meet the requirements for lump-sum alimony set forth in canakaris v canakaris supra and boyd v boyd supra it follows that they would have remained payable to the former spouse’s estate in the event of her death see human v commissioner supra accordingly we hold that the lump-sum alimony payments automobile lease payments and sba loan payments made by petitioner under the terms of the settlement agreement are not alimony within the meaning of sec_71 consequently they are not deductible to petitioner pursuant to sec_215 c sec_6662 penalty under sec_6662 a penalty is imposed on that portion of an underpayment of the tax required to be shown on a return if the underpayment is due to negligence or disregard of rules or regulations sec_6662 and b negligence is defined to include any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 it is further defined as the failure to do what a reasonable person with ordinary prudence would do under the same or similar circumstances 85_tc_934 disregard is defined to include any careless reckless or intentional disregard sec_6662 an accuracy-related_penalty will not be imposed with respect to any portion of an underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include the extent of the taxpayer’s effort to properly assess the tax_liability and an honest misunderstanding of fact or law that is reasonable in light of the taxpayer’s experience knowledge and education id the taxpayer bears the burden of proving that he or she did not act negligently or disregard rules or regulations rule a 290_us_111 respondent supports the imposition of the sec_6662 accuracy-related_penalty entirely on petitioner’s failure to include the social_security disability benefits in his income we are satisfied that petitioner made a good_faith effort to properly determine his federal_income_tax liability and his failure to properly account for his social_security disability benefits results from an honest misunderstanding of fact or law that is reasonable in light of the his experience knowledge and education accordingly we hold that petitioner is not liable for the sec_6662 accuracy-related_penalty for his tax_year reviewed and adopted as the report of the small tax_division to reflect the foregoing entered under rule decision will be
